ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 INVESTMENT COMPANY BLANKET BOND ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 DECLARATIONS NOTICE This policy is issued by your risk retention group.Your risk retention group may not be subject to all of the insurance laws and regulations of your state.State insurance insolvency guaranty funds are not available for your risk retention group. Item 1. Name of Insured (the "Insured") Bond Number American Century Companies, Inc. 94340110B Principal Office:4500 Main Street, Kansas City, MO 64111 Mailing Address:4500 Main Street, Kansas City, MO 64111 Item 2. Bond Period: from 12:01 a.m. on June 30, 2010 , to 12:01 a.m. on June 30, 2011 or the earlier effective date of the termination of this Bond, standard time at the Principal Office as to each of said dates. Item 3.
